788 N.W.2d 455 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Henry VARTANIAN, Defendant-Appellant.
Docket No. 141623. COA No. 291112.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 24, 2010 judgment of the Court of Appeals is considered, and it is DENIED, *456 because we are not persuaded that the question presented should be reviewed by this Court.